DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  line 5 of the claim should be amended to read “filled” instead of “fillinged.”  
Claim 13 is objected to because of the following informalities: in line 3 of the claim the deleted word “at” should be undeleted.
Claim 17 is objected to because of the following informalities: the word “receive” in line 9 should be “received.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 10 and 13-16, the claims each include the phrase “in particular” which is indefinite since it is unclear if the limitations that follow are part of the claim or not. For example, in claim 5 it is unclear if the evaluation unit is evaluating any aspect of the natural frequency, or only the change in natural frequency as later recited.
Regarding claim 5, the claim recites the limitation of “a quality of a boundary surface of the liquid, however it is unclear as to what is meant by this limitation since no definition of a quality has previously been disclosed. 
Regarding claim 10, the claim recites the limitation of “in each case” and it is unclear as to what the cases are referring to.
Regarding claim 14, the claim recites the limitation that the longitudinal reference marker is formed as a change in cross section of the conductor, specifically as “a tapering and/or widening of the sound conductor,” however is it unclear as to how the same element could both be a tapering and a widening of the conductor since the two are opposite to each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson US Patent Application Publication 2005/0217367 (hereinafter referred to as Atkinson) and Pankratz et al. US Patent Application Publication 2016/0097703 (hereinafter referred to as Pankratz).
Regarding claim 1, Atkinson discloses as seen in fig. 1 a system for measuring a filling level in a container for liquids that is to be installed in a vehicle, comprising a sound conductor 30, a sensor 31 for measuring natural frequency (resonant frequency) of the sound conductor, a sound transmitter (transducer 31) comprising an ultrasound transmitter for subjecting the sound conductor to sound, a sound receiver (also transducer 31) for receiving sound from the sound conductor and an evaluation unit 20 which has a data connection to the sound transmitter, vibration sensor and sound receiver, wherein the evaluation unit is configured to determine a distance between the sound transmitter and a boundary surface 7 of the liquid, and to evaluate the distance with regard to filling level of the container, and to evaluate the natural frequency of the sound conductor with respect to the density of the liquid (paragraph 0012). Atkinson 
Pankratz discloses a densitometer which comprises a vibrating element and monitors a resonant frequency of the element to determine the density of a fluid in which is immersed (paragraph 0005). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Atkinson and Pankratz in order to provide the vibration detection means and density determination of Pankratz while using the sound transmitter of Atkinson as the vibrating element in order to provide a highly accurate measurement of density with increased vibration mode separation.
Regarding claim 2, Atkinson discloses in paragraph 0011 the detection of a runtime between when the sound conductor is subjected to the sound and the reception of the sound from the sound conductor and evaluates it with respect the filling level as claimed.
Regarding claim 3, the combination of Atkinson and Pankratz is such that the sound conductor, the sound transmitter and the sound receiver can be placed in the container such that the sound is reflected on a boundary surface of the liquid to the sound receiver as claimed. 
Regarding claim 4, in the combination of Atkinson and Pankratz, the system can operate at various frequencies as claimed (see for example Pankratz paragraph 0012) and the evaluation unit is configured to detect a change in the natural frequency as claimed. 
claim 5, the system of Atkinson and Pankratz is configured to evaluate the natural frequency with regard to a quality (height) of a boundary surface of the liquid as claimed. 
Regarding claim 6, the sound conductor of Atkinson and Pankratz is in the form of a hollow conductor as claimed. 
Regarding claim 7, the sound conductor of Atkinson and Pankratz is in the form of a tube as claimed and can be l=placed in a container such that the sound conductor is in contact with the liquid inside and/or outside the sound conductor when the container is filled with the liquid.
Regarding claim 8, Pankratz discloses the tube as being metal as claimed and it therefore would have been obvious to one of ordinary skill in the art at the time of filing to have made the sound conductor from metal to ensure the functionality of the sensor remains and density is accurately sensed.
Regarding claim 9, the sound transmitter of Atkinson and Pankratz is configured to subject the sound conductor to compression waves as claimed. 
Regarding claim 10, in combination, the system of Atkinson and Pankratz would comprise the numerous elements disclosed as shown in fig. 1.
Regarding claim 11, the sound conductor of Atkinson has at least one branching as claimed since the main tube qualifies as a branch.
Regarding claim 13, although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art at the time of filing to have added similar attachment means to the device of Atkinson and Pankratz in order to maintain the position of the device during use.
claim 16, Atkinson and Pankratz disclose the claimed invention but do not explicitly disclose the use in an oil tank for a vehicle as claimed, however it would have been obvious to one of ordinary skill in eh art at the time of filing to have used the level and density sensing device in any environment where both variables are monitored, such as in an oil pan in order to ensure the proper level and consistency of the fluid is maintained.

Regarding claim 17, Atkinson discloses a method for measuring a filling level of a liquid in a container, comprising generating a sound signal by a sound transmitter 31 and subjecting a sound conductor 30 to the sound signal, receiving the sound signal by a sound receiver 31 which is transported from the sound conductor to the sound receiver, determining a distance between the sound transmitter and a boundary surface of the liquid on the basis of the generated sound signal and the received sound signal, and evaluating the distance with regard to the filling level of the container by the evaluation unit. Atkinson does not explicitly disclose determining a natural frequency of the sound conductor with a vibration sensor and evaluating the natural frequency with regard to a density of the liquid by the evaluation unit.
Pankratz discloses a method of determining a density of a liquid which comprises using a vibrating element and monitoring a resonant frequency of the element to determine the density of a fluid in which is immersed (paragraph 0005). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Atkinson and Pankratz in order to provide the vibration detection means and density determination of Pankratz while using the sound transmitter of Atkinson as .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson and Pankratz as applied to claim 1 above, and further in view of Bostrom US Patent 2015/0013452 (hereinafter referred to as Bostrom).
Regarding claim 12, Atkinson and Pankratz disclose the claimed invention but do not explicitly disclose the sound conductor as being curved as claimed. Bostrom discloses a system for measuring a fluid level comprising a sound conductor 30 which is curved as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Bostrom with those of Atkinson and Pankratz in order to allow for a conductor to be placed in a tank with limited space or access.

Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/           Examiner, Art Unit 2861